Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 07/27/2022. Claims 1-3, 6, 8-10, 12, 14-20 and 22-30 have been amended. No new claim has been added and no claim has been canceled. Claims 1-30 are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 07/27/2022 have been considered
but they are not persuasive.
Regarding claim 1
The applicant’s arguments assert that the combination of Yi et al. (US 20200350972) and Matsumura et al. (US 20210282168) do not teach “transmitting a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold “, see Applicant’s remarks/arguments pages [11]-[13]. The examiner respectfully disagrees with that augment.
	Applicant’s Specification stated as follows:
“The communications manager 910 may also establish a connection with at least a first transmission-reception point using a first set of one or more beams and a second transmission-reception point using a second set of one or more beams, where each of the first transmission-reception point and the second transmission-reception point are associated with a secondary cell used for communications at the UE, determine to declare a beam failure for the first transmission-reception point based on a channel metric associated with the first set of one or more beams dropping below a threshold criteria, identify a candidate beam associated with one of the first transmission-reception point or the second transmission-reception point that has an associated channel metric that meets the threshold criteria, and transmit a beam failure recovery message to one of the first transmission-reception point or the second transmission-reception point that indicates the candidate beam and which of the first transmission-reception point or the second transmission-reception point is associated with the candidate beam”, [0178].
	Yi teaches as shown in FIG. 30 at 3030, the wireless device transmits via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP. At 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. A wireless device may perform L1-RSRP measurements based on one or more second RSs (e.g., periodic CSI-RS, SSB, etc.) in the second set of resource configuration indexes in order to detect candidate beam (or candidate RS). An L1-RSRP measurement of the candidate beam (or candidate RS) may be better than a second threshold, [0354]. The wireless device may determine the one or more beams being valid based on signal qualities of the one or more beam RSs being higher than a threshold value. The one or more beam RSs comprise the second beam RS, [0466]. The wireless device may select a selected beam (e.g., a new candidate beam) in response to detecting the at least one beam failure. The selected beam may be a beam with good channel quality (e.g., RSRP, SINR, or BLER) from a set of candidate beams. The candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs), [0359].
	Matsumura teaches as shown in FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. The reference signal may be at least one of a Synchronization Signal Block (SSB) and a Channel State Information Reference Signal (CSI-RS), [0033-0034]. In step S102, the user terminal (UE) determine beam failure…Criteria to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power), [0036]-[0038]. Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources, [0039]. In step S103, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery…The user terminal (UE) may determine a beam associated with a Reference Signal (RS) that satisfies the given condition as the new candidate beam. For example, the user terminal may determine the new candidate beam based on a Reference Signal (RS) whose reference signal received power in the physical layer (L1-RSRP) exceeds the threshold among the configured New Candidate Beam Identification Reference Signals (NCBI-RSs), [0043]-[0044]. Information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) such as resources, the number, the number of ports and precoding of the reference signals, and information related to New Candidate Beam Identification (NCBI) such as above-described threshold may be configured (notified) to the user terminal (UE) via a higher layer signaling. The information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) may be obtained by the user terminal based on the information related to the Beam Failure Detection Reference Signal (BFD-RS), [0045]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP). The Beam Failure Recovery reQuest (BFRQ) may be referred to as a beam recovery request signal or a beam failure recovery request signal, see [0046]-[0048]. The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103. A resource for the Beam Failure Recovery reQuest (BFRQ) may be associated with the new candidate beam. The information of the beam may be notified by using a Beam Index (BI), a port index of a given reference signal, a resource index (e.g., CSI-RS Resource Indicator) and a Synchronization Signal Block (SSB) Resource Indicator (SSBRI), [0049].
So, the combination of Yi et al. (US 20200350972) and Matsumura et al. (US 20210282168)  teach the above limitations.
The applicant’s arguments assert that the combination of Yi et al. (US 20200350972) and Matsumura et al. (US 20210282168) do not teach “determining that a power measurement associated with the reference signals received via the first set of failure detection resources or the second set of failure detection resources is worse than a threshold “, see Applicant’s remarks/arguments pages [11]-[13]. The examiner respectfully disagrees with that augment.
	Applicant’s Specification stated as follows:
	“In one example, two sets of failure detection resources may be configured, each corresponding to a different CORESET pool index value. In another example, each resource within the failure detection resources used to transmit the BFD reference signals may be configured with a CORESET pool index value. In some cases, if a resource is not configured with a CORESET pool index value, it is assumed to be associated with CORESET pool index value zero. In some cases, a BFD reference signal resource may be configured with both values of CORESET pool index, in which case the associated reference signal is considered for both TRPs. In some case, when failure detection resources are not configured, reference signal sets indicated by the active TCI states of CORESETs configured with CORESET pool index zero or one determines the first and second sets of resources, respectively. In some cases, a beam failure for a value of CORESET pool index is declared when radio link quality is worse than the configured threshold value (e.g., Q.sub.out) for all the reference signals in the BFD resources that are associated with that CORESET pool index value”, [0133].
	Yi teaches as shown FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may determine a second beam failure based on the one or more second reference signals; and a second beam failure indication counter for the second TRP, [0461]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold.  In an example, the base station may configure the first threshold and the wireless device may derive/determine the second threshold based on the first threshold (e.g., the first threshold+an offset (e.g., RRC configured, preconfigured, etc.)). When the first beam failure counter reaches the first beam failure instance max count, the wireless device may declare/identify/detect a beam failure for the first TRP, [0392].
So, the combination of Yi et al. (US 20200350972) and Matsumura et al. (US 20210282168)  teach the above limitations.
	As the combination of Yi et al. (US 20200350972) and Matsumura et al. (US 20210282168) teach all the claim limitations of claim 1, claim 1 is rejected.
Regarding claim 12
The applicant’s arguments assert that the combination of Yi et al. (US 20200350972), Matsumura et al. (US 20210282168), and Guo et al. (US 20220337363) do not teach “selecting a first uplink control resource associated with a first control resource set pool index value of the serving cell for transmission of the recovery request message “, see Applicant’s remarks/arguments pages [11]-[13]. The examiner respectfully disagrees with that augment.
	Applicant’s Specification stated as follows:
“The resource selection manager 820 may select, responsive to the determining to declare the beam failure, one or more of a first uplink control resource or a second uplink control resource for transmission of a recovery request message. In some examples, the resource selection manager 820 may select the second uplink control resource associated with a second control resource set pool index value of the serving cell for transmission of the recovery request message. In some examples, the resource selection manager 820 may select the first uplink control resource associated with a first control resource set pool index value of the serving cell for transmission of the recovery request message. In some examples, the resource selection manager 820 may select the first uplink control resource or the second uplink control resource based on which of the first uplink control resource or the second uplink control resource is associated with a lowest control resource set pool index value. In some examples, the resource selection manager 820 may different instances of the recovery request message are transmitted via each of the first uplink control resource and the second uplink control resource”, [0165].
Yi teaches as shown in FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell  and/or a carrier/frequency layer, see [0368]. According to an embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group, see [0458]. Based on the BFR trigger, a MAC-CE or UCI may be used to deliver a new candidate beam index. In an example, for the first beam failure recovery procedure, a wireless device may trigger a PUCCH to TRP1 when a beam failure request may carry the information of the new candidate beam. The wireless device may piggyback the new candidate beam information in PUSCH when there are a scheduled PUSCH by UL grant or configured grant in any active UL cell. For example, the wireless device may be activated with a PCell with TRP1 and TRP2, SCell 1 and SCell2 where SCell 1 has uplink carrier. The beam failure request and/or recovery information (e.g., a new candidate beam, cell index, TRP index, CORESET group index, etc.) may be sent a PUSCH scheduled on SCell 1, see [0399].
Guo teaches the UE is provided with a configuration of PUCCH transmission with a link recovery request for sending SCell beam failure recovery request for beam failure of either TRP and the UE shall report serving cell index of the SCell, BWP ID, information on TRP index (for example, a CORESET Pool index associated with each TRP) and an index of newly identified reference signal if the UE can identify one. In this alternative, the PUCCH transmission of LRR is shared for both TRPs, thus the UE needs to explicitly report the Index of TRP where beam failure happens, [078].). So, the combination of Yi et al. (US 20200350972), Matsumura et al. (US 20210282168), and Guo et al. (US 20220337363) teach the above limitations.
As the combination of Yi et al. (US 20200350972), Matsumura et al. (US 20210282168), and Guo et al. (US 20220337363) teach all the claim limitations of claim 12, claim 12 is rejected.
Regarding claims 19, 29 and 30, the claims contain similar features as recited in claim 1, thus are rejected for the same reason for claim 1.

Regarding claims 2-11, 13-18 and 20-28, these claims depend from claim 1, 19, 29 and 30 respectively, and thus are rejected for the same reason claim 11, 19, 29 and 30.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are updated for the amended claims and maintained for unamended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20200350972, henceforth “Yi”) and in view of Matsumura et al. (US 20210282168, henceforth “Matsumura”).
Examiner’s note: in what follows, references are drawn to Yi unless otherwise mentioned.
Regarding claim 1, Yi teaches a method for wireless communication at a user equipment (UE), comprising: 
establishing a connection with a serving cell of the UE (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368].); 
receiving reference signals via a first set of failure detection resources, a second set of failure detection resources, a first set of candidate beam resources, and a second set of candidate beam resources (FIG. 30 at 3010, a wireless device may receive one or more radio resource control (RRC) messages by a base station….The RRC messages may indicate one or more first beam failure recovery parameters indicating one or more first reference signals for first TRP of the cell, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell…., a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The one or more RRC messages may indicate one or more second beam failure recovery parameters indicating one or more second reference signals for second TRP of the cell, [0461]. The base station may provide the wireless device, for the serving cell, with a second set of resource configuration indexes (e.g., periodic CSI-RS resource configuration indexes, SS/PBCH block indexes) by a higher layer parameter candidateBeamRSList (e.g., candidate beam RSs). The second set of resource configuration indexes may indicate one or more second RSs (e.g., CSI-RS, SS/PBCH block, etc.). The base station may configure the higher layer parameter candidateBeamRSList (e.g., candidate beam RSs) for an uplink BWP of the serving cell, [0335].); 
determining that a power measurement associated with the reference signals received via the first set of failure detection resources or the second set of failure detection resources is worse than a threshold (FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may determine a second beam failure based on the one or more second reference signals; and a second beam failure indication counter for the second TRP, [0461]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold, [0392].); and
 	transmitting a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein  (FIG. 30 at 3030, the wireless device transmits via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP. At 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. A wireless device may perform L1-RSRP measurements based on one or more second RSs (e.g., periodic CSI-RS, SSB, etc.) in the second set of resource configuration indexes in order to detect candidate beam (or candidate RS). An L1-RSRP measurement of the candidate beam (or candidate RS) may be better than a second threshold, [0354]. The wireless device may determine the one or more beams being valid based on signal qualities of the one or more beam RSs being higher than a threshold value. The one or more beam RSs comprise the second beam RS, [0466]. The wireless device may select a selected beam (e.g., a new candidate beam) in response to detecting the at least one beam failure. The selected beam may be a beam with good channel quality (e.g., RSRP, SINR, or BLER) from a set of candidate beams. The candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs), [0359]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) transmitting a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold. 
However, Matsumura, in analogous art, discloses the missing/crossed limitations comprising: (1) transmitting a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. The reference signal may be at least one of a Synchronization Signal Block (SSB) and a Channel State Information Reference Signal (CSI-RS), [0033-0034]. In step S102 in FIG. 1, the user terminal (UE) determine beam failure…Criteria to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power), [0036]-[0038]. Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources, [0039]. In step S103, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery…The user terminal (UE) may determine a beam associated with a Reference Signal (RS) that satisfies the given condition as the new candidate beam. For example, the user terminal may determine the new candidate beam based on a Reference Signal (RS) whose reference signal received power in the physical layer (L1-RSRP) exceeds the threshold among the configured New Candidate Beam Identification Reference Signals (NCBI-RSs), [0043]-[0044]. Information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) such as resources, the number, the number of ports and precoding of the reference signals, and information related to New Candidate Beam Identification (NCBI) such as above-described threshold may be configured (notified) to the user terminal (UE) via a higher layer signaling. The information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) may be obtained by the user terminal based on the information related to the Beam Failure Detection Reference Signal (BFD-RS), [0045]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP), see [0033]-[0048]. The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 19, Yi teaches a method for wireless communication at a network entity, comprising: 
establishing a connection with a user equipment (UE) via a serving cell (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368].); 
transmitting reference signals via a first set of failure detection resources, a second set of failure detection resources, a first set of candidate beam resources, and a second set of candidate beam resources (FIG. 30 at 3010, a wireless device may receive one or more radio resource control (RRC) messages by a base station….The RRC messages may indicate one or more first beam failure recovery parameters indicating one or more first reference signals for first TRP of the cell, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell…., a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The one or more RRC messages may indicate one or more second beam failure recovery parameters indicating one or more second reference signals for second TRP of the cell, [0461]. The base station may provide the wireless device, for the serving cell, with a second set of resource configuration indexes (e.g., periodic CSI-RS resource configuration indexes, SS/PBCH block indexes) by a higher layer parameter candidateBeamRSList (e.g., candidate beam RSs). The second set of resource configuration indexes may indicate one or more second RSs (e.g., CSI-RS, SS/PBCH block, etc.). The base station may configure the higher layer parameter candidateBeamRSList (e.g., candidate beam RSs) for an uplink BWP of the serving cell, [0335].); 
receiving a recovery request message via at least one uplink control resource, wherein (FIG. 30 at 3030, the wireless device transmits via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP. At 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. A wireless device may perform L1-RSRP measurements based on one or more second RSs (e.g., periodic CSI-RS, SSB, etc.) in the second set of resource configuration indexes in order to detect candidate beam (or candidate RS). An L1-RSRP measurement of the candidate beam (or candidate RS) may be better than a second threshold, [0354]. The wireless device may determine the one or more beams being valid based on signal qualities of the one or more beam RSs being higher than a threshold value. The one or more beam RSs comprise the second beam RS, [0466]. The wireless device may select a selected beam (e.g., a new candidate beam) in response to detecting the at least one beam failure. The selected beam may be a beam with good channel quality (e.g., RSRP, SINR, or BLER) from a set of candidate beams. The candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs), [0359]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
determining that a power measurement associated with the reference signals transmitted via the first set of failure detection resources or the second set of failure detection resources is worse than the threshold based at least in part on the recovery request message. (FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may determine a second beam failure based on the one or more second reference signals; and a second beam failure indication counter for the second TRP, [0461]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold, [0392].).
 As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) receiving a recovery request message via at least one uplink control resource, wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold. 
However, Matsumura, in analogous art, discloses the missing/crossed limitations comprising: (1) receiving a recovery request message via at least one uplink control resource,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. The reference signal may be at least one of a Synchronization Signal Block (SSB) and a Channel State Information Reference Signal (CSI-RS), [0033-0034]. In step S102 in FIG. 1, the user terminal (UE) determine beam failure…Criteria to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power), [0036]-[0038]. Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources, [0039]. In step S103, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery…The user terminal (UE) may determine a beam associated with a Reference Signal (RS) that satisfies the given condition as the new candidate beam. For example, the user terminal may determine the new candidate beam based on a Reference Signal (RS) whose reference signal received power in the physical layer (L1-RSRP) exceeds the threshold among the configured New Candidate Beam Identification Reference Signals (NCBI-RSs), [0043]-[0044]. Information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) such as resources, the number, the number of ports and precoding of the reference signals, and information related to New Candidate Beam Identification (NCBI) such as above-described threshold may be configured (notified) to the user terminal (UE) via a higher layer signaling. The information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) may be obtained by the user terminal based on the information related to the Beam Failure Detection Reference Signal (BFD-RS), [0045]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP), see [0033]-[0048]. The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 29, Yi teaches an apparatus for wireless communication at a user equipment (UE), comprising:
 a processor (FIG. 3 item Processor 314),
memory coupled with the processor (FIG. 3 item 315); and
instructions stored in the memory and executable by the processor to cause the apparatus to (FIG. 3, the wireless device 110 may comprise at least one communication interface 310 (e.g. a wireless modem, an antenna, and/or the like), at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314, see [0208].): 
establish a connection with a serving cell of the UE (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368].); 
receive reference signals via a first set of failure detection resources, a second set of failure detection resources, a first set of candidate beam resources, and a second set of candidate beam resources (FIG. 30 at 3010, a wireless device may receive one or more radio resource control (RRC) messages by a base station….The RRC messages may indicate one or more first beam failure recovery parameters indicating one or more first reference signals for first TRP of the cell, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell…., a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The one or more RRC messages may indicate one or more second beam failure recovery parameters indicating one or more second reference signals for second TRP of the cell, [0461]. The base station may provide the wireless device, for the serving cell, with a second set of resource configuration indexes (e.g., periodic CSI-RS resource configuration indexes, SS/PBCH block indexes) by a higher layer parameter candidateBeamRSList (e.g., candidate beam RSs). The second set of resource configuration indexes may indicate one or more second RSs (e.g., CSI-RS, SS/PBCH block, etc.). The base station may configure the higher layer parameter candidateBeamRSList (e.g., candidate beam RSs) for an uplink BWP of the serving cell, [0335].); 
determine that a power measurement associated with the reference signals received via the first set of failure detection resources or the second set of failure detection resources is worse than a threshold (FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may determine a second beam failure based on the one or more second reference signals; and a second beam failure indication counter for the second TRP, [0461]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold… When the first beam failure counter reaches the first beam failure instance max count, the wireless device may declare/identify/detect a beam failure for the first TRP, [0392].); and
 	transmit a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein  (FIG. 30 at 3030, the wireless device transmits via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP. At 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. A wireless device may perform L1-RSRP measurements based on one or more second RSs (e.g., periodic CSI-RS, SSB, etc.) in the second set of resource configuration indexes in order to detect candidate beam (or candidate RS). An L1-RSRP measurement of the candidate beam (or candidate RS) may be better than a second threshold, [0354]. The wireless device may determine the one or more beams being valid based on signal qualities of the one or more beam RSs being higher than a threshold value. The one or more beam RSs comprise the second beam RS, [0466]. The wireless device may select a selected beam (e.g., a new candidate beam) in response to detecting the at least one beam failure. The selected beam may be a beam with good channel quality (e.g., RSRP, SINR, or BLER) from a set of candidate beams. The candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs), [0359]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) transmit a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold. 
However, Matsumura, in analogous art, discloses the missing/crossed limitations comprising: (1) transmit a recovery request message via at least one uplink control resource based at least in part on the determining,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. The reference signal may be at least one of a Synchronization Signal Block (SSB) and a Channel State Information Reference Signal (CSI-RS), [0033-0034]. In step S102 in FIG. 1, the user terminal (UE) determine beam failure…Criteria to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power), [0036]-[0038]. Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources, [0039]. In step S103, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery…The user terminal (UE) may determine a beam associated with a Reference Signal (RS) that satisfies the given condition as the new candidate beam. For example, the user terminal may determine the new candidate beam based on a Reference Signal (RS) whose reference signal received power in the physical layer (L1-RSRP) exceeds the threshold among the configured New Candidate Beam Identification Reference Signals (NCBI-RSs), [0043]-[0044]. Information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) such as resources, the number, the number of ports and precoding of the reference signals, and information related to New Candidate Beam Identification (NCBI) such as above-described threshold may be configured (notified) to the user terminal (UE) via a higher layer signaling. The information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) may be obtained by the user terminal based on the information related to the Beam Failure Detection Reference Signal (BFD-RS), [0045]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP), see [0033]-[0048]. The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).

Regarding claim 30, Yi teaches an apparatus for wireless communication at a base station, comprising: 
a processor (FIG. 3 item Processor 321),
memory coupled with the processor (FIG. 3 item 322); and
instructions stored in the memory and executable by the processor to cause the apparatus to (FIG. 3 is a block diagram of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. A wireless device may be called an UE. A base station may be called a NB, eNB, gNB, and/or ng-eNB. In an example, a wireless device and/or a base station may act as a relay node. The base station 1, 120A, may comprise at least one communication interface 320A (e.g. a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A. The base station 2, 120B, may comprise at least one communication interface 320B, at least one processor 321B, and at least one set of program code instructions 323B stored in non-transitory memory 322B and executable by the at least one processor 321B, see [0195].): 
establish a connection with a user equipment (UE) via a serving cell (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368].); 
transmit reference signals via a first set of failure detection resources, a second set of failure detection resources, a first set of candidate beam resources, and a second set of candidate beam resources (FIG. 30 at 3010, a wireless device may receive one or more radio resource control (RRC) messages by a base station….The RRC messages may indicate one or more first beam failure recovery parameters indicating one or more first reference signals for first TRP of the cell, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell…., a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The one or more RRC messages may indicate one or more second beam failure recovery parameters indicating one or more second reference signals for second TRP of the cell, [0461]. The base station may provide the wireless device, for the serving cell, with a second set of resource configuration indexes (e.g., periodic CSI-RS resource configuration indexes, SS/PBCH block indexes) by a higher layer parameter candidateBeamRSList (e.g., candidate beam RSs). The second set of resource configuration indexes may indicate one or more second RSs (e.g., CSI-RS, SS/PBCH block, etc.). The base station may configure the higher layer parameter candidateBeamRSList (e.g., candidate beam RSs) for an uplink BWP of the serving cell, [0335].); 
receive a recovery request message via at least one uplink control resource, wherein (FIG. 30 at 3030, the wireless device transmits via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP. At 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. A wireless device may perform L1-RSRP measurements based on one or more second RSs (e.g., periodic CSI-RS, SSB, etc.) in the second set of resource configuration indexes in order to detect candidate beam (or candidate RS). An L1-RSRP measurement of the candidate beam (or candidate RS) may be better than a second threshold, [0354]. The wireless device may determine the one or more beams being valid based on signal qualities of the one or more beam RSs being higher than a threshold value. The one or more beam RSs comprise the second beam RS, [0466]. The wireless device may select a selected beam (e.g., a new candidate beam) in response to detecting the at least one beam failure. The selected beam may be a beam with good channel quality (e.g., RSRP, SINR, or BLER) from a set of candidate beams. The candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs), [0359]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
determine that a power measurement associated with the reference signals transmitted via the first set of failure detection resources or the second set of failure detection resources is worse than the threshold based at least in part on the recovery request message. (FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may determine a second beam failure based on the one or more second reference signals; and a second beam failure indication counter for the second TRP, [0461]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold, [0392].).
 As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) receive a recovery request message via at least one uplink control resource, wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold. 
However, Matsumura, in analogous art, discloses the missing/crossed limitations comprising: (1) receive a recovery request message via at least one uplink control resource,  wherein the recovery request message indicates whether a power measurement associated with at least one of the reference signals received via the first set of candidate beam resources or the second set of candidate beam resources is larger than or equal to the threshold (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. The reference signal may be at least one of a Synchronization Signal Block (SSB) and a Channel State Information Reference Signal (CSI-RS), [0033-0034]. In step S102 in FIG. 1, the user terminal (UE) determine beam failure…Criteria to decide an occurrence of a beam failure are not limited to the BLER, and may be reference signal received power in the physical layer (L1-RSRP: L1-RS Received Power), [0036]-[0038]. Information related to Beam Failure Detection Reference Signals (BFD-RSs) such as indices, resources, the number, the number of ports and precoding of the reference signals, and information related to Beam Failure Detection (BFD) such as the above-described threshold may be configured (notified) to the user terminal (UE) by using a higher layer signaling. The information related to the Beam Failure Detection Reference Signals (BFD-RSs) may be referred to as information related to BFR resources, [0039]. In step S103, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery…The user terminal (UE) may determine a beam associated with a Reference Signal (RS) that satisfies the given condition as the new candidate beam. For example, the user terminal may determine the new candidate beam based on a Reference Signal (RS) whose reference signal received power in the physical layer (L1-RSRP) exceeds the threshold among the configured New Candidate Beam Identification Reference Signals (NCBI-RSs), [0043]-[0044]. Information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) such as resources, the number, the number of ports and precoding of the reference signals, and information related to New Candidate Beam Identification (NCBI) such as above-described threshold may be configured (notified) to the user terminal (UE) via a higher layer signaling. The information related to the New Candidate Beam Identification Reference Signals (NCBI-RSs) may be obtained by the user terminal based on the information related to the Beam Failure Detection Reference Signal (BFD-RS), [0045]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP), see [0033]-[0048]. The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103, [0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 2, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches further comprising: 
measuring a first set of one or more reference signals corresponding to a first set of one or more beams and a second set of one or more reference signals corresponding to a second set of one or more beams, wherein the first set of one or more reference signals and the first set of one or more beams are associated with a first control resource set pool index value, and the second set of one or more reference signals and the second set of one or more beams are associated with a second control resource set pool index value (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell  and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR… A base station may configure one or more first reference signals to a wireless device corresponding to first failure detection beams for the first TRP (e.g., beamA and beam B for TRP1). The base station may configure one or more second reference signals to the wireless device corresponding to second failure detection beams for the second TRP (e.g., beamR and beamS for TRP2), see [0368]. A wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources, see [0245]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].), and 
wherein the determining to declare the beam failure is based at least in part on the power measurement associated with the first set of one or more reference signals being below the threshold (The wireless device may declare/detect a beam failure based on the one or more first reference signals (RSs) when a number of beam failure instance indications from a physical layer of the wireless device to a higher layer of the wireless device reaches a configured threshold before an expiry of a configured timer, see [0305]. The wireless device may initiate beam failure recovery process of the first TRP when the wireless device may detect the quality of the one or more first reference signals for the first TRP becomes below than a threshold, see [0430]. The wireless device may, based on signal qualities of the one or more first reference signals being lower than a first threshold value, increment the first beam failure indication counter by one. The wireless device may determine the first beam failure in response to the first beam failure indication counter becomes equal to a first counter threshold. The wireless device may set the second beam failure indication counter to zero. The wireless device may, based on signal qualities of the one or more second reference signals being lower than a second threshold value, increment the second beam failure indication counter by one. The wireless device may determine the second beam failure in response to the second beam failure indication counter being equal to a second counter threshold, [0464].  The wireless device may increment a first beam failure counter based on detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a first threshold. The wireless device may increase a second beam failure counter upon detecting/assessing the one or more first reference signals with a quality lower (e.g., higher BLER, lower SINR, lower RSRP, etc.) than a second threshold, [0392].); 
identifying a candidate beam that has an associated channel metric that meets the threshold or one or more other criteria (The wireless device may perform measurements on one or more configured reference signals (corresponding to candidate beams) to identify a new candidate beam in response to triggering a beam failure recovery procedure for a cell, see [0361]. A wireless device may be configured with one or more beam recovery reference signals for the primary TRP. The wireless device may be configured with one or more first candidate beam reference signals for the first TRP and one or more second candidate beam reference signals for the second TRP. The first TRP and the second TRP may be associated with a cell. When a beam failure recovery procedure is triggered only for primary TRP, the wireless device may perform beam measurement on both TRPs based on the one or more first candidate beam reference signals and the one or more second candidate beam reference signals. The wireless device may inform a first new candidate beam for the first TRP and a second new candidate beam for the second TRP where the first new candidate beam is a beam/RS from the one or more first candidate beam reference signals with a good quality and the second new candidate beam is a beam/RS from the one or more second candidate beam reference signals with a good quality, see [0378].); and 
determining resource set pool index value of the candidate beam (A wireless device may be configured with one or more first candidate reference signals associated with beamC, beamD, beam E and/or beam F for the first TRP. The wireless device may be configured with one or more second candidate reference signals associated with and beamP, beamQ, beamT, and beamU for the second TRP. The base station may configure the one or more first reference signals and the one or more second reference signals among available beams not comprising failure detection reference signals/beams. In response to identifying/detecting a beam failure of the first TRP. The wireless device may perform measurements on the one or more first candidate reference signals/beams to identify a new candidate beam which may be used as a new selected beam for the first TRP, see [0370]. A wireless device may further use CSI-RS in the multi-beam operation for estimating a beam quality of a links between a wireless device and a base station. A beam may be associated with a CSI-RS. For example, a wireless device may, based on a RSRP measurement on CSI-RS, report a beam index, as indicated in a CRI for downlink beam selection, and associated with a RSRP value of a beam, see [0249]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) determining a control resource set pool index value of the candidate beam, wherein the at least one uplink control resource is selected based at least in part on the control resource set pool index value of the candidate beam. However, Matsumura discloses the missing/crossed limitations comprising: (1) determining a control resource set pool index value of the candidate beam, wherein the at least one uplink control resource is selected based at least in part on the control resource set pool index value of the candidate beam (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure.  In step S103 in FIG. 1, the user terminal (UE) starts searching new candidate beams used for new communication to perform beam recovery. The user terminal may select the new candidate beam associated with a given Reference Signal (RS) by measuring the given Reference Signal (RS). The Reference Signal (RS) measured in step S103 may be referred to as a New Candidate Beam Identification Reference Signal (NCBI-RS: New Candidate Beam Identification RS). The New Candidate Beam Identification Reference Signal (NCBI-RS) may be the same as or may be different from the Beam Failure Detection Reference Signal (BFD-RS). The new candidate beam may be may be referred to simply as a candidate beam, see [0043]. In step S104 in FIG. 1, the user terminal (UE) that has specified the new candidate beam transmits a Beam Failure Recovery reQuest (BFRQ) to the Transmission Reception Point (TRP). The Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103. A resource for the Beam Failure Recovery reQuest (BFRQ) may be associated with the new candidate beam. The information of the beam may be notified by using a Beam Index (BI), a port index of a given reference signal, a resource index (e.g., CSI-RS Resource Indicator) and a Synchronization Signal Block (SSB) Resource Indicator (SSBRI), see [0047]-[0049].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 20, Yi and Matsumura teach all the claim limitations of claim 19 above; and Yi further teaches further comprising: 
configuring two or more control resource set pools with reference signal identifications associated with a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368]. FIG. 30 at 3010, a wireless device may receive one or more radio resource control (RRC) messages by a base station. The RRC messages may indicate a first transmission and reception point (TRP) of a cell. The RRC messages may indicate a second TRP of the cell. The RRC messages may indicate one or more first beam failure recovery parameters indicating one or more first reference signals for first TRP of the cell, see [0457]. According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell, see [0458].), 
wherein the recovery request message is received based at least in part on a channel metric associated with a first reference signal being below the  threshold (FIG. 30 at 3020, the wireless device may determine a first beam failure based on the one or more first reference signals, of the first TRP, indicated by the one or more first beam failure recovery parameters, see [0457]. The wireless device may initiate beam failure recovery process of the first TRP when the wireless device may detect the quality of the one or more first reference signals for the first TRP becomes below than a threshold, see [0430].), and 
wherein the at least one uplink control resource is selected based at least in part on a control resource set pool of a candidate beam that is indicated in the recovery request message (The base station may configure the one or more first reference signals and the one or more second reference signals among available beams not comprising failure detection reference signals/beams. In response to identifying/detecting a beam failure of the first TRP. The wireless device may perform measurements on the one or more first candidate reference signals/beams to identify a new candidate beam which may be used as a new selected beam for the first TRP, see [0370]. A wireless device may further use CSI-RS in the multi-beam operation for estimating a beam quality of a links between a wireless device and a base station. A beam may be associated with a CSI-RS. For example, a wireless device may, based on a RSRP measurement on CSI-RS, report a beam index, as indicated in a CRI for downlink beam selection, and associated with a RSRP value of a beam, see [0249].  FIG. 30 at 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457].).
Regarding claim 3, Yi and Matsumura teach all the claim limitations of claim 2 above; and Yi further teaches further comprising: 
transmitting an indication that declares a beam failure for the first set of the one or more beams of the serving cell, wherein the candidate beam is identified from within a set of candidate beams associated with the first control resource set pool index value for which the beam failure is declared (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell and/or a carrier/frequency layer, see [0368]. FIG. 22 illustrates an example that a wireless device detects a beam failure based on one or more recovery beams of a second TRP (TRP2) of a cell. beam failure request and/or a new candidate beam information may be transmitted by the wireless device via one or more UCIs and the indication of BFR via a dedicated SR, the wireless device may transmit a dedicated SR to inform a BFR and may monitor a DCI indicating a UCI transmission carrying new candidate beam indices of one or more cells/TRPs on PUSCH. The wireless device may transmit the new candidate beam (shown in lined filled beam in FIG. 22) via the scheduled PUSCH, see [0394]-[0398]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].).
Regarding claim 4, Yi and Matsumura teach all the claim limitations of claim 2 above; and Yi further teaches wherein the first control resource set pool index value is associated with a first transmission-reception point of the serving cell and the second control resource set pool index value is associated with a second transmission- reception point of the serving cell (According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. A beam may be associated with a CSI-RS. For example, a wireless device may, based on a RSRP measurement on CSI-RS, report a beam index, as indicated in a CRI for downlink beam selection, and associated with a RSRP value of a beam, see [0249]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].)  
Regarding claim 5, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches further comprising:
receiving configuration information that indicates a first set of reference signals associated with a first control resource set pool index value and a second set of reference signals associated with a second control resource set pool index value (A base station may configure one or more first reference signals to a wireless device corresponding to first failure detection beams for the first TRP (e.g., beamA and beam B for TRP1). The base station may configure one or more second reference signals to the wireless device corresponding to second failure detection beams for the second TRP (e.g., beamR and beamS for TRP2), see [0368]. According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].); 
measuring the first set of one or more reference signals and the second set of one or more reference signals (A wireless device may be configured with one or more beam recovery reference signals for the primary TRP. The wireless device may be configured with one or more first candidate beam reference signals for the first TRP and one or more second candidate beam reference signals for the second TRP. The first TRP and the second TRP may be associated with a cell. When a beam failure recovery procedure is triggered only for primary TRP, the wireless device may perform beam measurement on both TRPs based on the one or more first candidate beam reference signals and the one or more second candidate beam reference signals. The wireless device may inform a first new candidate beam for the first TRP and a second new candidate beam for the second TRP where the first new candidate beam is a beam/RS from the one or more first candidate beam reference signals with a good quality and the second new candidate beam is a beam/RS from the one or more second candidate beam reference signals with a good quality, see [0378].); 
identifying a candidate beam based at least in part on the measuring (When a beam failure recovery procedure is triggered only for primary TRP, the wireless device may perform beam measurement on both TRPs based on the one or more first candidate beam reference signals and the one or more second candidate beam reference signals. The wireless device may inform a first new candidate beam for the first TRP and a second new candidate beam for the second TRP where the first new candidate beam is a beam/RS from the one or more first candidate beam reference signals with a good quality and the second new candidate beam is a beam/RS from the one or more second candidate beam reference signals with a good quality, see [0378].); and 
(The missing/crossed out limitations will be discussed in view of Matsumura.). 
 As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) determining which of the first control resource set pool index value or the second control resource set pool index value is associated with the identified candidate beam based at least in part on the configuration information. However, Matsumura discloses the missing/crossed limitations comprising: (1) determining which of the first control resource set pool index value or the second control resource set pool index value is associated with the identified candidate beam based at least in part on the configuration information (FIG. 1, the Beam Failure Recovery reQuest (BFRQ) may include information of the new candidate beam specified in step S103. A resource for the Beam Failure Recovery reQuest (BFRQ) may be associated with the new candidate beam. The information of the beam may be notified by using a Beam Index (BI), a port index of a given reference signal, a resource index (e.g., CSI-RS Resource Indicator) and a Synchronization Signal Block (SSB) Resource Indicator (SSBRI), see [0049]. FIG. 5A, a TRP 1 that is a serving TRP transmits a new candidate beam detection reference signal resource configuration associated with the TRP 1. A TRP 2 that is a coordinated TRP transmits a new candidate beam detection reference signal resource configuration associated with the TRP 2, see [0110]. The user terminal (UE) can measure a new candidate beam of each Transmission Reception Point (TRP). Consequently, the user terminal can execute beam reconfiguration and link reconfiguration subsequent to new candidate beam detection per Transmission Reception Point (TRP), see [0111].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 6, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches further comprising: 
receiving, responsive to the recovery request message, an uplink grant for an uplink communication; and transmitting, responsive to the receiving the uplink grant, the uplink communication that indicates at least a candidate beam and an associated control resource set pool index value of the serving cell (FIG. 30 at 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell,. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].)
Regarding claim 7, Yi and Matsumura teach all the claim limitations of claim 6 above; and Yi further teaches further comprising: 
communicating with one or more of a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell  (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer, see [0368]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) communicating with one or more of a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell using the identified candidate beam subsequent to transmission of the uplink communication. However, Matsumura discloses the missing/crossed limitations comprising: (1) communicating with one or more of a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell using the identified candidate beam subsequent to transmission of the uplink communication (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. In step S105 in FIG. 1, the transmission reception point (e.g., base station) that has detected the Beam Failure Recovery reQuest (BFRQ) transmits a response signal to the Beam Failure Recovery reQuest (BFRQ) from the user terminal (UE). The response signal may be referred to as a gNB response. The response signal may include reconfiguration information (e.g., DL-RS resource configuration information) of one or a plurality of beams. In step S106 in FIG. 1, the user terminal (UE) may transmit to the Transmission Reception Point (TRP) a message indicating that a beam reconfiguration has been completed, see [0059]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 21, Yi and Matsumura teach all the claim limitations of claim 20 above; and Yi further teaches further comprising: 
transmitting, responsive to the recovery request message, an uplink grant to the UE for an uplink communication; and receiving, responsive to the uplink grant, the uplink communication that indicates the candidate beam and an associated control resource set pool index value of the serving cell (FIG. 30 at 3040, the wireless device may receive an uplink grant for uplink data. The wireless device may transmit the uplink data indicating a candidate beam of the first TRP, see [0457]. The one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].).
Regarding claim 22, Yi and Matsumura teach all the claim limitations of claim 21 above; and Yi further teaches further comprising: communicating with the UE using the candidate beam subsequent to reception of the uplink communication (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer, see [0368]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) communicating with one or more of a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell using the identified candidate beam subsequent to transmission of the uplink communication. However, Matsumura discloses the missing/crossed limitations comprising: (1) communicating with one or more of a first transmission-reception point of the serving cell or a second transmission-reception point of the serving cell using the identified candidate beam subsequent to transmission of the uplink communication (FIG. 1 is a diagram illustrating one embodiment of a beam recovery procedure. In an initial state (step S101) in FIG. 1, the user terminal (UE) performs measurement based on a Reference Signal (RS) resource that is transmitted from a Transmission Reception Point (TRP) by using two beams. In step S105 in FIG. 1, the transmission reception point (e.g., base station) that has detected the Beam Failure Recovery reQuest (BFRQ) transmits a response signal to the Beam Failure Recovery reQuest (BFRQ) from the user terminal (UE). The response signal may be referred to as a gNB response. The response signal may include reconfiguration information (e.g., DL-RS resource configuration information) of one or a plurality of beams. In step S106 in FIG. 1, the user terminal (UE) may transmit to the Transmission Reception Point (TRP) a message indicating that a beam reconfiguration has been completed, see [0059]-[0065].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Matsumura in order to make a more effective method by improving the communication quality using beam forming (BF), see (Matsumura, [0027]). The single carrier transmission system reduces interference between terminals by using mutually different bands, see (Matsumura, [0217].).
Regarding claim 8, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches wherein the at least one uplink control resource comprises a first uplink control resource associated with a first scheduling request identification and a second uplink control resource associated with a second scheduling request identification (According to an embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell, see [0458]. The wireless device may trigger/transmit a dedicated scheduling request for the cell in response to the detection of the BF of the cell. The base station may transmit an UL grant scheduling a PUSCH. The wireless device may transmit one or more second MAC CEs comprising the first new candidate beam for the first TRP and the second new candidate beam for the second TRP via the PUSCH. In FIG. 20, beams with lined filled may represent candidate beams of TRPs. The base station and the wireless device may recover the candidate beams for the both TRPs during/through/after the beam recovery process, see [0386].).
Regarding claim 23 Yi and Matsumura teach all the claim limitations of claim 19 above; and Yi further teaches wherein the at least one uplink control resource comprises a first uplink control resource associated with a first scheduling request identification and a second uplink control resource associated with a second scheduling request identification, and wherein the recovery request message indicates the first scheduling request identification or the second scheduling request identification (According to an embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell, see [0458]. The wireless device may trigger/transmit a dedicated scheduling request for the cell in response to the detection of the BF of the cell. The base station may transmit an UL grant scheduling a PUSCH. The wireless device may transmit one or more second MAC CEs comprising the first new candidate beam for the first TRP and the second new candidate beam for the second TRP via the PUSCH. In FIG. 20, beams with lined filled may represent candidate beams of TRPs. The base station and the wireless device may recover the candidate beams for the both TRPs during/through/after the beam recovery process, see [0386]. A wireless device may use a SR-based BFR procedure (e.g., a wireless device may send a beam recovery request and/or beam recovery information via a dedicated SR and PUSCH(s) or via PUSCH(s) with optional SR) for the second TRP via the first TRP. The wireless device identifies one or more new candidate beams with good qualities and sends at least one new candidate beam information (e.g., a new candidate beam). In response to transmitting the new candidate beam information to the base station, the wireless device may monitor one or more DCIs scheduling one or more commands for updating one or more new candidate beams (e.g., the one or more commands via receiving MAC CE, RRC updates) from the second TRP (TRP2). The wireless device may monitor the one or more DCIs on a BFR-CORESET, wherein the BFR CORESET may be associated with the second TRP, see [0418].
Regarding claim 9, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches wherein the at least one uplink control resource comprises a first uplink control resource associated with a first control resource set pool index value and a second uplink control resource associated with a second control resource set pool index value (According to an embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].).
Regarding claim 24, Yi and Matsumura teach all the claim limitations of claim 19 above; and Yi further teaches wherein the at least one uplink control resource comprises a first uplink control resource associated with a first control resource set pool index value  and a second uplink control resource associated with a second control resource set pool index value (According to an embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].).
Regarding claim 10, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches further comprises: 
selecting a second uplink control resource associated with a second control resource set pool index value of the serving cell for transmission of the recovery request message (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer, see [0368]. The one or more RRC messages may comprise a beam failure recovery CORESET (BFR-CORESET), a beam failure recovery search space (BFR-SS) for a cell. The one or more RRC messages may comprise a first one or more reference signals, a first beam failure indication max counter for a first TRP for a cell. The RRC messages may comprise a second one or more reference signals, a second beam failure indication max counter for a second TRP of the cell, see [0455]. FIG. 30 at 3030, the wireless device may, based on the determining, transmit via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP, see [0457]. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].).
Regarding claim 25, Yi and Matsumura teach all the claim limitations of claim 19 above; and Yi further teaches wherein a second uplink control resource associated with a second transmission-reception point of the serving cell that is used for transmission of the recovery request message (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer, see [0368]. The one or more RRC messages may comprise a beam failure recovery CORESET (BFR-CORESET), a beam failure recovery search space (BFR-SS) for a cell. The one or more RRC messages may comprise a first one or more reference signals, a first beam failure indication max counter for a first TRP for a cell. The RRC messages may comprise a second one or more reference signals, a second beam failure indication max counter for a second TRP of the cell, see [0455]. FIG. 30 at 3030, the wireless device may, based on the determining, transmit via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP, see [0457].).
Regarding claim 11, Yi and Matsumura teach all the claim limitations of claim 10 above; and Yi further teaches wherein the second uplink control resource is selected based at least in part on a component carrier used to transmit the recovery request message being in a same frequency band as the serving cell (A gNB and a wireless device may communicate with multiple CCs when configured with CA… FIG. 7B shows an example embodiment. A first component carrier may comprise a first number of subcarriers 706 with a first subcarrier spacing 709. A second component carrier may comprise a second number of subcarriers 707 with a second subcarrier spacing 710. A third component carrier may comprise a third number of subcarriers 708 with a third subcarrier spacing 711, see [0236]. For example, if the maximum number of CCs (component carriers, cells) is 32, and an allowed number of cells with a multi-TRP scenario/operation is 20, cell indices from 20 to 31 may be used to indicate one or more of a TRP of one or more cells, see [0452]. FIG. 30 at 3030, the wireless device may, based on the determining, transmit via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP, see [0457].).
Regarding claim 26, Yi and Matsumura teach all the claim limitations of claim 25 above; and Yi further teaches wherein the second uplink control resource is selected based at least in part on the serving cell and a component carrier used for reception of the recovery request message being associated with same frequency band (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell  and/or a carrier/frequency layer, see [0368]. A wireless device may be configured with one or more first candidate reference signals associated with beamC, beamD, beam E and/or beam F for the first TRP. The wireless device may be configured with one or more second candidate reference signals associated with and beamP, beamQ, beamT, and beamU for the second TRP. The base station may configure the one or more first reference signals and the one or more second reference signals among available beams not comprising failure detection reference signals/beams. In response to identifying/detecting a beam failure of the first TRP. The wireless device may perform measurements on the one or more first candidate reference signals/beams to identify a new candidate beam which may be used as a new selected beam for the first TRP, see [0370]. A gNB and a wireless device may communicate with multiple CCs when configured with CA… FIG. 7B shows an example embodiment. A first component carrier may comprise a first number of subcarriers 706 with a first subcarrier spacing 709. A second component carrier may comprise a second number of subcarriers 707 with a second subcarrier spacing 710. A third component carrier may comprise a third number of subcarriers 708 with a third subcarrier spacing 711, see [0236]. For example, if the maximum number of CCs (component carriers, cells) is 32, and an allowed number of cells with a multi-TRP scenario/operation is 20, cell indices from 20 to 31 may be used to indicate one or more of a TRP of one or more cells, see [0452]. FIG. 30 at 3030, the wireless device may, based on the determining, transmit via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP, see [0457].).
Regarding claim 27, Yi and Matsumura teach all the claim limitations of claim 19 above; and Yi further teaches wherein a first uplink control resource associated with a first transmission-reception point of the serving cell is selected for transmission of the recovery request message (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell  and/or a carrier/frequency layer, see [0368]. FIG. 20 illustrates an example of embodiments, wherein a wireless device may trigger a BFR when both TRPs fail. For example, the base station may operate six beams from a first TRP of a cell and six beams from a second TRP of the cell. The wireless device may detect a beam failure (BF) based on a plurality of recovery beams/failure detection resources/failure detection beams shown in solid lines in FIG. 20. The wireless device may determine the BF for the cell in response to signal qualities of the plurality of recovery beams/failure detection resources/failure detection beams become lower than a threshold (e.g., the recovery RSs show poor link qualities). The wireless device may trigger a BFR process via transmitting a PRACH to the base station (e.g., via the first TRP). The base station, based on the PRACH, may determine a first new candidate beam for the wireless device. For example, the first new candidate beam is a new candidate beam of the first TRP. The base station may transmit a confirmation via a BFR CORESET/SS to complete the BFR. The base station may additionally schedule an uplink PUSCH, see [0385].).
 Regarding claim 13, Yi and Matsumura teach all the claim limitations of claim 12 above; and Yi further teaches wherein the first uplink control resource is selected based at least in part on a feedback configuration that indicates separate feedback is to be provided using the first control resource set pool index value of the serving cell and a second control resource set pool index value of the serving cell (According to an embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The wireless device may trigger a BFR process via transmitting a PRACH to the base station (e.g., via the first TRP). The base station, based on the PRACH, may determine a first new candidate beam for the wireless device. For example, the first new candidate beam is a new candidate beam of the first TRP. The base station may transmit a confirmation via a BFR CORESET/SS to complete the BFR. The base station may additionally schedule an uplink PUSCH. The wireless device may send a second new candidate beam of the second TRP during a beam recovery procedure in addition to a new candidate beam information of a first TRP. The wireless device may send the second new candidate beam of the second TRP via the scheduled uplink PUSCH. For example, the wireless device may transmit one or more MAC CEs comprising the second new candidate beam, see [0385].).
Regarding claim 28, Yi and Matsumura teach all the claim limitations of claim 27 above; and Yi further teaches wherein the first uplink control resource is selected based at least in part on a feedback configuration that indicates separate feedback is to be provided  for a  first control resource set pool index value of the serving cell and a second control resource set pool index value of the serving cell (According to an embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The wireless device may trigger a BFR process via transmitting a PRACH to the base station (e.g., via the first TRP). The base station, based on the PRACH, may determine a first new candidate beam for the wireless device. For example, the first new candidate beam is a new candidate beam of the first TRP. The base station may transmit a confirmation via a BFR CORESET/SS to complete the BFR. The base station may additionally schedule an uplink PUSCH. The wireless device may send a second new candidate beam of the second TRP during a beam recovery procedure in addition to a new candidate beam information of a first TRP. The wireless device may send the second new candidate beam of the second TRP via the scheduled uplink PUSCH. For example, the wireless device may transmit one or more MAC CEs comprising the second new candidate beam, see [0385].).
Regarding claim 16, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches wherein different instances of the recovery request message are transmitted via a first uplink control resource and a second uplink control resource (FIG. 20 illustrates an example of embodiments, wherein a wireless device may trigger a BFR when both TRPs fail. The wireless device may detect a beam failure (BF) based on a plurality of recovery beams/failure detection resources/failure detection beams shown in solid lines in FIG. 20. The wireless device may determine the BF for the cell in response to signal qualities of the plurality of recovery beams/failure detection resources/failure detection beams become lower than a threshold (e.g., the recovery RSs show poor link qualities). The wireless device may trigger a BFR process via transmitting a PRACH to the base station (e.g., via the first TRP). The base station, based on the PRACH, may determine a first new candidate beam for the wireless device. For example, the first new candidate beam is a new candidate beam of the first TRP. The base station may transmit a confirmation via a BFR CORESET/SS to complete the BFR. The base station may additionally schedule an uplink PUSCH. The wireless device may send a second new candidate beam of the second TRP during a beam recovery procedure in addition to a new candidate beam information of a first TRP. The wireless device may send the second new candidate beam of the second TRP via the scheduled uplink PUSCH. For example, the wireless device may transmit one or more MAC CEs comprising the second new candidate beam, see [0385]. According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell, see [0458].
Regarding claim 17, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches wherein the connection is establishing using a the first set of one or more beams associated with a first transmission-reception point of the serving cell and a second set of one or more beams associated with a second transmission-reception point of the serving cell of the UE (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell (e.g., PCell, sPCell, or SCell) and/or a carrier/frequency layer. The first TRP may operate beamA, beamB, . . . , beam E shown emanating from the first TRP. The second TRP may operate beamP, beamQ, . . . , beamU shown emanating from the second TR, see [0368].).
Regarding claim 18, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches wherein the at least one uplink control resource comprises a first uplink control resource associated with a first transmission-reception point of the serving cell and a second uplink control resource associated with a second transmission-reception point of the serving cell (According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458].)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20200350972, henceforth “Yi”) and in view of Matsumura et al. (US 20210282168, henceforth “Matsumura”) and further in view of Guo et al. (US 20220337363, us-provisional-application US 62946073 20191210, cited for priority, henceforth “Guo”).
Regarding claim 12, Yi and Matsumura teach all the claim limitations of claim 1 above; and Yi further teaches further comprising: selecting a first uplink control resource (FIG. 18 illustrates a multi-TRP scenario. A wireless device may be associated/served with/by a first TRP (TRP1) and a second TRP (TRP2) where the first TRP and the second TRP are associated with a same cell  and/or a carrier/frequency layer, see [0368]. According to an embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group, see [0458]. Based on the BFR trigger, a MAC-CE or UCI may be used to deliver a new candidate beam index. In an example, for the first beam failure recovery procedure, a wireless device may trigger a PUCCH to TRP1 when a beam failure request may carry the information of the new candidate beam. The wireless device may piggyback the new candidate beam information in PUSCH when there are a scheduled PUSCH by UL grant or configured grant in any active UL cell. For example, the wireless device may be activated with a PCell with TRP1 and TRP2, SCell 1 and SCell2 where SCell 1 has uplink carrier. The beam failure request and/or recovery information (e.g., a new candidate beam, cell index, TRP index, CORESET group index, etc.) may be sent a PUSCH scheduled on SCell 1, see [0399]. The missing/crossed out limitations will be discussed in view of Guo.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) selecting a first uplink control resource associated with a first control resource set pool index value of the serving cell for transmission of the recovery request message.
However, Guo discloses the missing/crossed limitations comprising: (1) selecting a first uplink control resource associated with a first control resource set pool index value of the serving cell for transmission of the recovery request message (the UE is provided with a configuration of PUCCH transmission with a link recovery request for sending SCell beam failure recovery request for beam failure of either TRP and the UE shall report serving cell index of the SCell, BWP ID, information on TRP index (for example, a CORESET Pool index associated with each TRP) and an index of newly identified reference signal if the UE can identify one. In this alternative, the PUCCH transmission of LRR is shared for both TRPs, thus the UE needs to explicitly report the Index of TRP where beam failure happens, [078].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Guo in order to make a more effective method by detecting beam failure on PDCCH associated with each TRP in a multi-TRP system in a SCell independently, so that the beam failure can be reported high efficiently and beam recovery can be done in time, see (Guo, [abstract]).  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20200350972, henceforth “Yi”) and in view of Matsumura et al. (US 20210282168, henceforth “Matsumura”) and further in view of Cirik et al. (US 20210321379, us-provisional-application US 63007735 20200409, cited for priority, henceforth “Cirik”).
Regarding claim 14, Yi, Matsumura and Cirik teach all the claim limitations of claim 1 above; and Yi further teaches further comprising: 
selecting a first uplink control resource or a second uplink control resource for transmission of the recovery request message based at least in part on which of the first uplink control resource or the second uplink control resource is (According to an example embodiment, the one or more radio resource control (RRC) messages may indicate a first control resource set (coreset) group associated with the first TRP; and a second coreset associated with the second TRP of the cell. According to an example embodiment, a configuration parameter for the first TRP indicates that the parameter may be configured with a first index of the first coreset group. A configuration parameter for the second TRP may indicate that the parameter is configured with a second index of the second coreset group, see [0458]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) selecting a first uplink control resource or a second uplink control resource for transmission of the recovery request message based at least in part on which of the first uplink control resource or the second uplink control resource is associated with a lowest control resource set pool index value. However, Cirik discloses the missing/crossed limitations comprising: (1) selecting a first uplink control resource or a second uplink control resource for transmission of the recovery request message based at least in part on which of the first uplink control resource or the second uplink control resource is associated with a lowest control resource set pool index value (The wireless device may select/determine a CORESET, among the plurality of CORESETs, for transmission of the transport block, for example, if the configured uplink resources are not configured/activated with spatial relations. A CORESET indicator/index of the CORESET may be lowest among the plurality of CORESET indicators/indexes of the plurality of CORESETs, see [0202].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Cirik in order to make a more effective method by providing advantages such as improved coverage, improved data rate, and/or reduced interference to other cells/wireless devices, see (Cirik, [0210]).  
Regarding claim 15, Yi, Matsumura and Cirik teach all the claim limitations of claim 14 above; and Yi further teaches wherein (A UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies, see [0238]. FIG. 8, a carrier may comprise multiple bandwidth parts. A first bandwidth part of a carrier may have different frequency location and/or bandwidth from a second bandwidth part of the carrier, see [0238]. FIG. 30 at 3030, the wireless device may, based on the determining, transmit via the second TRP of the cell, an uplink signal indicating a link recovery request for the first TRP, see [0457]. A wireless device may receive one or more radio resource control (RRC) messages. The one or more RRC messages may comprise a beam failure recovery CORESET (BFR-CORESET), a beam failure recovery search space (BFR-SS) for a cell, see [0455]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Yi is silent about the aforementioned missing/crossed limitations of: (1) the lowest control resource set pool index value is used for selection of the first uplink control resource or the second uplink control resource when the serving cell and a component carrier used to transmit the recovery request message are associated with different frequency bands. However, Cirik discloses the missing/crossed limitations comprising: (1) the lowest control resource set pool index value is used for selection of the first uplink control resource or the second uplink control resource when the serving cell and a component carrier used to transmit the recovery request message are associated with different frequency bands (A wireless device may be served by (e.g., send messages to and/or receive messages from) multiple TRPs (e.g., a first TRP and a second TRP). The first TRP may send/transmit DCI via a CORESET corresponding to a first CORESET pool (e.g., comprising one or more first CORESETs of a plurality of CORESETs). The second TRP may send/transmit DCI via CORESET corresponding to a second CORESET pool (e.g., comprising one or more second CORESETs of the plurality of CORESETs). The wireless device may receive, from the first TRP and via a first CORESET in the first CORESET pool (e.g., indicated by a first CORESET pool indicator/index and/or TRP indicator/index), DCI scheduling transmission (e.g., of at least one transport block). The one or more configuration parameters may (or may not) indicate one or more uplink resources (e.g., PUCCH resources) for an active uplink BWP of the cell. The wireless device may determine that the one or more configuration parameters does not indicate at least one uplink resource (e.g., PUCCH resource) for the active uplink BWP of the cell. The one or more configuration parameters may indicate one or more uplink resources (e.g., PUCCH resources) for an active uplink BWP/resource of the cell. The wireless device may determine that the one or more uplink resources are not provided/configured (e.g. via the one or more configuration parameters or an activation command such as a MAC CE command) with one or more spatial relations. The wireless device may select a CORESET with a CORESET index that is lowest among the plurality of CORESET indexes of a plurality of CORESETs (e.g., in the first CORESET pool and the second CORESET pool). The CORESET with the lowest CORESET index may be a CORESET in the second CORESET pool associated with the second TRP. The wireless device may use different beams (e.g., corresponding to different directions, different widths, etc.) for the first TRP and the second TRP because the first TRP and the second TRP may be located in different locations/positions, see [0206].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yi’s method by adding the teachings of Cirik in order to make a more effective method by providing advantages such as improved coverage, improved data rate, and/or reduced interference to other cells/wireless devices, see (Cirik, [0210]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411